Judgment unanimously reversed, without costs, and petition dismissed. Memorandum: The State Division of Human Rights (Division) determined the existence of probable cause 20 months after the filing of the complaint herein alleging discrimination, and 10 months later, it scheduled the public hearing. Here petitioner claims that the Division failed to act within the time schedule specified by section 297 (subd 2; subd 4, par a) of the Executive Law and that actual prejudice resulted from the delay. The time limitations are directory and not mandatory and the Division is not divested of jurisdiction because of its failure to comply with them (Matter of Sarkisian Bros. v State Div. of Human Rights, 48 NY2d 816; Matter of General Ry. Signal Co. v New York State Div. of Human Rights, 73 AD2d 834; State Div. of Human Rights v Pennwalt Corp., Pharmaceutical Div., 66 AD2d 1006; Matter of Xerox Corp. v Kramarsky, 69 AD2d 1009; State Div. of Human Rights v Monroe County Dept. of Social Servs., 69 AD2d 996). Moreover, we do not deem the expense and inconvenience occasioned by the necessity of producing a key out-of-State witness as a showing of actual injury. It is not claimed that this witness, who is described as a former employee, is not available to testify. Accordingly, we conclude that Special Term erred in granting the extraordinary remedy of prohibition at this stage of the proceedings. (See Matter of Tessy Plastics Corp. v State Div. of Human Rights, 47 NY2d 789.) (Appeal from judgment of Monroe Supreme Court — art 78.) Present — Simons, J. P., Hancock, Jr., Schnepp, Callahan and Witmer, JJ.